Title: From George Washington to Philip John Schuyler, 9 July 1781
From: Washington, George
To: Schuyler, Philip John


                  
                     
                     Dear SirHead Quarters near Dobb’s Ferry 9th July 1781
                  
                  I have received your several Favors of the 1st 3d & 6th instant.
                  Colo. Pickering has just informed me that a Quantity of Nails & Oakum—with 1/2 Ton of Nail Rods have left Fishkill on the 2d inst.—which must be arrived to you before this—he further informs that he has given Orders Yesterday for another Supply of smaller Nails & a Quantity of Oakum & Junk to be sent imediately from Fishkill, where it had arrived from the Southward from which two Orders he says you will be abundantly furnished agreable to your own Estimates.
                  Three Hhds Rum are ordered to be sent to your Direction, from the Comy Genl of Issues—which will arrive as soon as they can be got forward.
                  I think the Number of Boats already ordered, will be sufficient—I would not wish you to procure any more to be built—those that are buildg I would have Lined withinside, that they may be strong & capable of bearing considerable Weight without Injury.
                  I informed you in my last, the measures I had taken to obtain Payment to enable you to fulfill your Engagements—& I have a good Hope that I shall succeed with Congress or Mr Morris.
                  The Troops of this State being ordered to remain at Albany & above, for some Time longer, there will be no Difficulty in getting down the Boats—those Troops will be able to take them down the River, when they come on to the Army.
                  I approve much your procuring a Quantity of Timber for Bridges—the Timber may come on without framing—the Work & Construction may be done on the Spot, as they may be found to be needed—The Timber, with Plank for Bridges, may come in the Boats—& will be very usefull & necessary.  I am &ca
                     
               G.W.
                  